                                                     1   Marisol Nagata Esq. (SBN 221387)
                                                         GERACI LAW FIRM
                                                     2   90 Discovery
                                                         Irvine, CA 92618
                                                     3   Tele.: (949) 379-2600
                                                         Fax: (949) 379-2610
                                                     4   E-mail: m.nagata@geracillp.com

                                                     5
                                                         Attorneys for Secured Creditor
                                                     6   CALCAP INCOME FUND I, LLC et al.

                                                     7
                                                     8                             UNITED STATES BANKRUPTCY COURT

                                                     9                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

                                                    10
                                                         In re                                             Case No. 20-50296-SLJ
                                                    11
             T: (949) 379-2600; F: (949) 379-2610




                                                         NPHSS, LLC,
                                                    12                                                     Chapter 11
                    Irvine, California 92618




                                                                       Debtor.
Geraci Law Firm




                                                    13
                         90 Discovery




                                                    14
                                                    15
                                                    16
                                                                                                           SUBSTITUTION OF ATTORNEY AND
                                                    17                                                     NOTICE OF APPEARANCE
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                                  Secured Creditor, CALCAP INCOME FUND I, LLC et al. (“Creditor”) is hereby making
                                                    23
                                                         this Substitution of Attorney and substitutes the new attorney below (“New Attorney”):
                                                    24
                                                                                   Geraci Law Firm
                                                    25
                                                                                   Marisol Nagata, Esq.
                                                    26
                                                                                   90 Discovery, Irvine, CA 92618
                                                    27
                                                                                   Tel: 949-379-2600
                                                    28

                                                                                                          1
                                                    Case:    ___________________________________________________________________________________________
                                                            20-50296 Doc# 34 Filed: 05/21/20 Entered: 05/21/20 11:01:40 Page 1 of 7
                                                                       SUBSTITUTION OF ATTORNEY AND NOTICE OF APPEARANCE
                                                     1            The New Attorney hereby appears in the instant bankruptcy case on behalf of Creditor.

                                                     2            The new attorney is substituted as attorney of record in place instead of the present

                                                     3   attorney (“Present Attorney”):

                                                     4                             Law Offices of Martin W. Phillips

                                                     5                             Martin Phillips, Esq.

                                                     6                             8180 E. Kaiser Blvd., Ste. 100

                                                     7                             Anaheim Hills, CA 92808

                                                     8                             Tel: 714-282-2432

                                                     9
                                                    10   Date:______________                      Secured Creditor, CalCap Income Fund I LLC et al.

                                                    11                                                     SEE ATTACHED PAGE
                                                                                                  By: ____________________________________
             T: (949) 379-2600; F: (949) 379-2610




                                                    12                                            Title: ___________________________________
                    Irvine, California 92618
Geraci Law Firm




                                                    13
                         90 Discovery




                                                    14   I am duly admitted to practice in

                                                    15   this district. The above substitution

                                                    16   is accepted.

                                                    17   Date: May 19, 2020                       New Attorney, Geraci Law Firm

                                                    18                                            By: /s/ Marisol Nagata

                                                    19                                            Marisol Nagata, Esq.

                                                    20
                                                    21   I consent to the above substitution.

                                                    22   Date: ______________                     Present Attorney, Law Office of Michael W. Phillips
                                                                                                        SEE ATTACHED PAGE
                                                    23                                            By: ____________________________________

                                                    24                                            Michael W. Phillips, Esq.

                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                          2
                                                    Case:    ___________________________________________________________________________________________
                                                            20-50296 Doc# 34 Filed: 05/21/20 Entered: 05/21/20 11:01:40 Page 2 of 7
                                                                        SUBSTITUTION OF ATTORNEY AND NOTICE OF APPEARANCE
DocuSign Envelope ID: 88C71BBB-BA68-46FB-BD9D-8EA3AE3B8743




                                                     1            The New Attorney hereby appears in the instant bankruptcy case on behalf of Creditor.

                                                     2            The new attorney is substituted as attorney of record in place instead of the present

                                                     3   attorney (“Present Attorney”):

                                                     4                             Law Offices of Martin W. Phillips

                                                     5                             Martin Phillips, Esq.

                                                     6                             8180 E. Kaiser Blvd., Ste. 100

                                                     7                             Anaheim Hills, CA 92808

                                                     8                             Tel: 714-282-2432

                                                     9
                                                    10   Date:______________                      Secured Creditor, CalCap Income Fund I LLC et al.

                                                    11                                            By: ____________________________________
             T: (949) 379-2600; F: (949) 379-2610




                                                                                                           Drew Buccino
                                                    12                                            Title: ___________________________________
                                                                                                                                    Fund Manager
                    Irvine, California 92618
Geraci Law Firm




                                                    13
                         90 Discovery




                                                    14   I am duly admitted to practice in

                                                    15   this district. The above substitution

                                                    16   is accepted.

                                                    17   Date: May 19, 2020                       New Attorney, Geraci Law Firm

                                                    18                                            By: /s/ Marisol Nagata

                                                    19                                            Marisol Nagata, Esq.

                                                    20
                                                    21   I consent to the above substitution.

                                                    22   Date: ______________                     Present Attorney, Law Office of Michael W. Phillips

                                                    23                                            By: ____________________________________

                                                    24                                            Michael W. Phillips, Esq.

                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                          2
                                                    Case:    ___________________________________________________________________________________________
                                                            20-50296 Doc# 34 Filed: 05/21/20 Entered: 05/21/20 11:01:40 Page 3 of 7
                                                                        SUBSTITUTION OF ATTORNEY AND NOTICE OF APPEARANCE
Case: 20-50296   Doc# 34   Filed: 05/21/20   Entered: 05/21/20 11:01:40   Page 4 of 7
                                                     1
                                                                               PROOF OF SERVICE OF DOCUMENT
                                                     2
                                                     3            I, the undersigned, declare that I am employed in the County of Orange. I am over the age

                                                     4   of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 90

                                                     5   Discovery, Irvine, CA 92618.

                                                     6                   21 2020, I caused to be served the SUBSTITUTION OF ATTORNEY AND
                                                                  On May___,
                                                     7   NOTICE OF APPEARANCE, on all interested parties in said case, by placing a true and correct
                                                     8   copies thereof in a sealed envelope with postage thereon prepaid, in the United States mail, first
                                                     9   class, postage prepaid, and/or by Notice of Electronic Filing (NEF) address as follows:
                                                    10
                                                                                          See Attached Service List.
                                                    11
             T: (949) 379-2600; F: (949) 379-2610




                                                    12            I declare under penalty of perjury under the laws of the United States of America that the
                    Irvine, California 92618
Geraci Law Firm




                                                    13   foregoing is true and correct.
                         90 Discovery




                                                    14
                                                            May___,
                                                                21 2020                                                  /s/ Evie Dilts
                                                                                                                         _______________________
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                          3
                                                    Case:    ___________________________________________________________________________________________
                                                            20-50296 Doc# 34 Filed: 05/21/20 Entered: 05/21/20 11:01:40 Page 5 of 7
                                                                       SUBSTITUTION OF ATTORNEY AND NOTICE OF APPEARANCE
                                                     1   Attached Service List
                                                     2
                                                            1. Served by the Court Via Notice of Electronic Filing (NEF):
                                                     3   Debtor’s Counsel:
                                                         Stanley A. Zlotoff-zlotofflaw@gmail.com
                                                     4
                                                         Office of the U.S. Trustee / SJ
                                                     5
                                                         Jared A. Day - jared.a.day@usdoj.gov
                                                     6
                                                         Counsel for CALCAP Income Fund I, LLC, et al.
                                                     7   Martin W. Phillips – marty.phillips@att.net
                                                     8   Counsel for Michael Luu
                                                     9   Stuart G. Gross - sgross@grosskleinlaw.com
                                                         Matthew D. Metzger - belvederelegalecf@gmail.com
                                                    10
                                                         Counsel for Jeffrey Ma
                                                    11   Stuart G. Gross - sgross@grosskleinlaw.com
             T: (949) 379-2600; F: (949) 379-2610




                                                    12   Matthew D. Metzger - belvederelegalecf@gmail.com
                    Irvine, California 92618
Geraci Law Firm




                                                    13
                         90 Discovery




                                                    14        2. Served By United States Mail:
                                                    15
                                                         Debtor
                                                    16   NPHSS, LLC
                                                         c/o Franklin Loffer
                                                    17   P.O. Box 470577
                                                         San Francisco, CA 94147
                                                    18
                                                    19   Responsible Ind
                                                         Franklin Loffer
                                                    20   P.O. Box 470577
                                                         San Francisco, CA 94147
                                                    21
                                                         Special Counsel for Debtor
                                                    22
                                                         William Lapcevic
                                                    23   DiBenedetto & Lapcevic, LLP
                                                         1101 Pacific Ave UNIT 320
                                                    24   Santa Cruz, CA 95060
                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                          4
                                                    Case:    ___________________________________________________________________________________________
                                                            20-50296 Doc# 34 Filed: 05/21/20 Entered: 05/21/20 11:01:40 Page 6 of 7
                                                                       SUBSTITUTION OF ATTORNEY AND NOTICE OF APPEARANCE
                                                                                              20 Largest Unsecured Creditors
                                                          1
                                                          2
                                                              Bearing Point Construction
                                                          3   P.O. Box 470577
                                                              San Francisco, CA
                                                          4   94147
                                                          5
                                                          6   CA American Water
                                                              P.O. Box 7150
                                                          7   Pasadena, CA
                                                              91109-7150
                                                          8
                                                          9
                                                              Franchise Tax Board
                                                         10   Bankruptcy Section
                                                              MS A-340
                                                         11   P.O. Box 2952
                  T: (949) 379-2600; F: (949) 379-2610




                                                         12   Sacramento, CA
                                                              95812-2952
                         Irvine, California 92618
Geraci Law Firm




                                                         13
                              90 Discovery




                                                         14   Franklin Loffer
                                                              P.O. Box 470577
                                                         15
                                                              San Francisco, CA
                                                         16   94147

                                                         17
                                                              Greenwaste Recovery
                                                         18   P.O. Box 11089
                                                         19   San Jose, CA 95103

                                                         20   North Point Development Partners, LLC
                                                              P.O. Box 470577
                                                         21   San Francisco, CA
                                                              94147
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                             5
                                                                ___________________________________________________________________________________________
                                                         Case: 20-50296 Doc# 34 Filed: 05/21/20 Entered: 05/21/20 11:01:40 Page 7 of 7
                                                                           SUBSTITUTION OF ATTORNEY AND NOTICE OF APPEARANCE
